Exhibit 10.4
FOURTH AMENDED AND RESTATED
SECURITYHOLDERS AGREEMENT
          This FOURTH AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT is dated as
of July 21, 2011 by and among Diamond Resorts Parent, LLC, a Nevada limited
liability company (the “Company”), Cloobeck Diamond Parent, LLC, a Nevada
limited liability company, (“CDP”), 1818 Partners, LLC, a Nevada limited
liability company (“1818 Partners”), DRP Holdco, LLC, a Delaware limited
liability company (“Guggenheim”), the Silver Rock Entities (as defined below)
and The Hartford Growth Opportunities Fund, Hartford Growth Opportunities HLS
Fund, Quissett Investors (Bermuda) L.P., Quissett Partners, L.P., The Hartford
Capital Appreciation Fund, Bay Pond Partners, L.P. and Bay Pond Investors
(Bermuda) L.P. (each, a “Wellington Purchaser” and collectively, the “Wellington
Purchasers”).
          WHEREAS, the Company, CDP, Guggenheim, the Silver Rock Entities and
Soros Strategic Partners LP entered into that certain Third Amended and Restated
Securityholders Agreement, dated as of February 18, 2011 (the “Original
Agreement”);
          WHEREAS, Section 11 of the Original Agreement provides that the
Original Agreement may be amended upon the prior written consent of (i) the
Company, (ii) the Majority Common Holders, (iii) the Majority Guggenheim
Holders, and (iv) the Majority Preferred Holders (as such term is defined in the
Original Agreement); and
          WHEREAS, the undersigned, being (i) the Company, (ii) the Majority
Common Holders under the Original Agreement, (iii) the Majority Guggenheim
Holders, (iv) the Majority Preferred Holders and (v) the Wellington Purchasers,
desire to amend and restate the Original Agreement on the terms and conditions
set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
          1. Definitions. As used herein, the following terms shall have the
following meanings:
          “Acceptance Period” shall have the meaning set forth in Section 7(a).
          “Affiliate” means, when used with reference to a specified Person, any
Person that directly or indirectly controls or is controlled by or is under
common control with the specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). With respect to any Person who is an individual, “Affiliates” shall
also include, without limitation, any member of such individual’s Family Group.
For purposes hereof, no (i) homeowner’s association at a property at which the
Company or its Subsidiaries either have sold any timeshare interests or
intervals or acts as a management company or (ii) collection holding real estate
interests underlying vacation points shall be deemed to be an Affiliate of the
Company or any Subsidiary.

 



--------------------------------------------------------------------------------



 



          “Agreement” means this Fourth Amended and Restated Securityholders
Agreement, including the joinder attached hereto as Exhibit A, as may be
amended, modified or waived from time to time in accordance with its terms.
          “Adjusted EBITDA” shall have the meaning ascribed to such term in the
Senior Note Indenture.
          “Approved Company Sale” shall have the meaning set forth in
Section 3(a).
          “Board” means the Company’s board of managers.
          “CDP” has the meaning set forth in the Preamble to this Agreement.
          “CDP Common Unit Threshold” means the ownership by the CDP Investors
of at least 10% of the Common Units issued to the CDP Investors as of the date
hereof.
          “CDP Investors” means CDP, 1818 Partners and any of their respective
Permitted Transferees.
          “CDP Redemption Agreement” means that certain Redemption Agreement,
dated as of the date hereof, by and among the Company and CDP.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Common Percentage Interests” shall have the meaning ascribed to such
term in the LLC Agreement.
          “Common Units” shall have the meaning ascribed to such term in the LLC
Agreement.
          “Company” has the meaning set forth in the Preamble to this Agreement.
          “Company’s Notice of Intention to Sell” shall have the meaning set
forth in Section 7(a).
          “Dispute” shall have the meaning set forth in Section 22.
          “DRC” means Diamond Resorts Corporation, a Maryland corporation.
          “Election Period” shall have the meaning set forth in Section 2(a)(i).
          “Equity Equivalents” shall have the meaning set forth in Section 7(a)
hereof.
          “Equityholders” means collectively the CDP Investors, the Guggenheim
Investors, the Silver Rock Investors, the Wellington Investors and the Other
Investors.
          “Equityholder Units” means (i) all Units held, directly or indirectly,
by the Equityholders, and (ii) all equity securities issued directly or
indirectly with respect to any Units referred to in clause (i) above by way of a
unit or stock dividend or other distribution, or unit or

2



--------------------------------------------------------------------------------



 



stock split, or in connection with a combination of units or shares,
recapitalization, merger, consolidation or other reorganization, including
pursuant to a transaction of the type described in Article 13 of the LLC
Agreement.
          “Event of Default” has the meaning given such term in the Senior Note
Indenture.
          “Excluded Units” means any Units or other equity interests of the
Company, whether now authorized or not, and rights, options or warrants to
purchase equity interests, and securities of any type whatsoever that are, or
may become, convertible into or exchangeable for equity interest (such rights,
options, warrants and convertible or exchangeable securities are referred to
herein as “Convertible Securities”), issued: (i) to employees of the Company or
the Management Company (excluding Stephen J. Cloobeck) pursuant to any unit
option plan or other equity incentive plan adopted by the Board, in an aggregate
amount (together with all previous issuances to employees, other than Stephen J.
Cloobeck) not to exceed 10% of the Common Units, determined on a fully-diluted
basis, (ii) upon exercise, conversion or exchange of any Convertible Securities
pursuant to their terms, (iii) in connection with any acquisition by the Company
of any shares of capital stock or assets of any Person, or any merger or
consolidation involving the Company or any Subsidiary of the Company,
(iv) pursuant to a Public Offering, (v) in connection with a stock split or
other subdivision of, or as a dividend or other distribution with respect to,
the Company’s Units or other equity interests, (vi) in connection with strategic
alliances, joint ventures, third party credit arrangements or other partnering
arrangements on behalf of the Company authorized by the Board, including the
members of the Board appointed by the Guggenheim Member (as defined in the LLC
Agreement), or (vii) pursuant to (A) that certain Securities Purchase Agreement,
dated as of the date hereof, by and among the Company and the Wellington
Purchasers, or (B) the Redemption Agreement.
          “Executive Officer” means the Chief Executive Officer, Chief Financial
Officer, Chief Information Officer, Chief Marketing Officer or other chief-level
officer of the Company.
          “Fair Market Value” means the net equity value of the Company, as
determined by mutual agreement of the Company and the Investor exercising its
Put, or failing such mutual agreement, by an independent investment banking firm
mutually agreed to by the Company and such Investor at the Company’s expense;
provided, that the determination of the fair market value shall assume that the
Company and its Subsidiaries are sold as a going concern and then liquidated and
shall not provide for any discounts based on illiquidity or restrictions on
transfer of the applicable Common Units or the fact that the Common Units being
valued represent a minority interest in the Company.
          “Family Group” means, with respect to any Person who is an individual,
(i) such Person’s spouse, former spouse, ancestors and descendants (whether
natural or adopted), parents and their descendants and any spouse of the
foregoing persons (collectively, “relatives”), (ii) the trustee, fiduciary or
personal representative of such Person and any trust solely for the benefit of
such Person and/or such Person’s relatives or (iii) any limited partnership,
limited liability company or corporation the governing instruments of which
provide that such Person shall have the exclusive, nontransferable power to
direct the management and policies of such entity and of

3



--------------------------------------------------------------------------------



 



which the sole owners of partnership interests, membership interests or any
other equity interests are, and will remain, limited to such Person and such
Person’s relatives.
          “Guggenheim” has the meaning set forth in the Preamble to this
Agreement.
          “Guggenheim Common Unit Threshold” means the ownership by the
Guggenheim Investors of at least: (i) 5% of the total Common Percentage
Interests (determined on a fully-diluted basis) or (ii) 25% of the Common Units
issued to the Guggenheim Investors as of the date hereof.
          “Guggenheim Entity” means any of (i) Guggenheim Capital, LLC and its
Affiliates, (ii) any Guggenheim Investor, (iii) any Guggenheim Related Entity
and (iv) any Affiliates of any Guggenheim Investor.
          “Guggenheim Investors” means Guggenheim and any of its Permitted
Transferees.
          “Guggenheim Related Entity” means an entity with a management or
investment management relationship with Guggenheim Capital, LLC or its
Affiliates.
          “Guggenheim Units” means all Equityholder Units owned by the
Guggenheim Investors.
          “Guggenheim Warrant” means that certain Warrant to purchase Common
Units of the Company issued to Guggenheim Corporate Funding, LLC on June 30,
2011.
          “Indebtedness” shall have the meaning ascribed to such term in the
Senior Note Indenture.
          “Investor” means any Guggenheim Investor, any Silver Rock Investor or
any Wellington Investor.
          “Investor Group” means, separately, each of (i) the CDP Investors,
collectively, (ii) the Guggenheim Investors, collectively, and (iii) the
Wellington Investors, collectively.
          “Investor Units” means the Guggenheim Units, the Silver Rock Units and
the Wellington Units.
          “Issue Date” means, with respect to any Unit, the original issuance
date of such Unit.
          “LLC Agreement” means the Fourth Amended and Restated Operating
Agreement of the Company, dated as of the date hereof, as amended and/or
restated from time to time.
          “Majority CDP Holders” means, at any time, the CDP Investors holding a
majority of the Common Units held by the CDP Investors.

4



--------------------------------------------------------------------------------



 



          “Majority Common Holders” means, at any time, the holders of a
majority of the Common Units held by the Equityholders.
          “Majority Investor Holders” means, at any time, the holders of a
majority of the Common Units held by the Guggenheim Investors, the Silver Rock
Investors and the Wellington Investors collectively.
          “Majority Guggenheim Holders” means, at any time, the Guggenheim
Investors holding a majority of the Guggenheim Units.
          “Majority Wellington Holders” means, at any time, the Wellington
Investors holding a majority of the Wellington Units.
          “Management Company” means Hospitality Management and Consulting
Service, L.L.C. or its successor pursuant to that certain Homeowner Association
Oversight, Consulting and Executive Management Services Agreement, dated as of
December 31, 2010, by and between DRC and Hospitality Management and Consulting
Service, L.L.C.
          “Material Subsidiary” means any Subsidiary of the Company that during
the previous fiscal year generated or contributed more than 20% of Adjusted
EBITDA for such fiscal year.
          “Minimum Threshold” means, with respect to any Investor Group, such
Investor Group holds at least (i) 10% of the total Common Percentage Interests
(determined on a fully-diluted basis) or (ii) 50% of the aggregate Common Units
owned by such Investor Group as of the date hereof.
          “Offer Notice” shall have the meaning set forth in Section 2(a)(i).
          “Other Investor” means any Person (other than the CDP Investors and
the Investors) signatory to a joinder in the form attached hereto as Exhibit A
and indicated as an “other investor” in such joinder and any of their respective
Permitted Transferees.
          “Participating Equityholder” shall have the meaning set forth in
Section 2(b)(i).
          “Permitted Transferee” has the meaning set forth in Section 2(c)(ii)
hereof.
          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental entity or any
department, agency or political subdivision thereof or any other entity or
organization.
          “Polo Holdings” means Diamond Resorts Holdings, LLC.
          “Principal Line of Business” means all business activities related to
Timeshare Opportunities, including, but not limited to, financing, development,
sales, marketing, management and maintenance of interval or fractional timeshare
properties and the real estate incident thereto, the acquisition and re-sale of
such properties and the booking and reservation

5



--------------------------------------------------------------------------------



 



activities related thereto; provided that, for the avoidance of doubt,
“Principal Line of Business” shall not include business activities related to
hotels, condominiums, condo-hotels, apartment rental complexes, commercial
retail centers, office complexes, casinos, or other types of real estate /
hospitality developments or other activities not involving Timeshare
Opportunities. “Timeshare Opportunity” means any real estate development project
or arrangement which, at the time of entering into such opportunity, is required
to be licensed under or is regulated under any timeshare statute or regulation
in any jurisdiction (regardless of whether such jurisdiction is the jurisdiction
in which the opportunity is located, sold or marketed), including, without
limitation, interval and fractional timeshares, whether conveyed via license,
right to use, fee simple title or points, and any timeshare club or exchange
arrangement.
          “Public Offering” means an underwritten public offering and sale of
Units pursuant to an effective registration statement under the Securities Act;
provided that a Public Offering shall not include an offering made in connection
with a business acquisition or combination pursuant to a registration statement
on Form S-4 or any similar form, or an employee benefit plan pursuant to a
registration statement on Form S-8 or any similar form.
          “Put” has the meaning set forth in Section 2(a)(ii) hereof.
          “Qualified Public Offering” means any Public Offering providing
aggregate gross proceeds (before deducting underwriting discounts and expenses)
to the Company and/or its Equityholders of at least $150 million in such Public
Offering and at an offering price which represents a common equity valuation of
Common Units (or Successor Stock, as defined in the LLC Agreement) outstanding
immediately prior to the issuance of Successor Stock in connection with such
offering of at least $750 million.
          “Redemption Agreement” means that certain Redemption Agreement, dated
as of the date hereof, by and among the Company, Guggenheim and the Silver Rock
Entities.
          “Recipient Equityholder” shall have the meaning set forth in
Section 2(b)(i).
          “Registration Rights Agreement” means that certain Second Amended and
Restated Registration Rights Agreement, dated as of the date hereof, by and
among the Company and certain members of the Company.
          “Sale of the Company” means (i) a transaction or series of
transactions (including by way of merger, consolidation, or sale of equity) the
result of which is that the holders of the Common Units immediately prior to
such transaction(s) (on a fully diluted as if converted basis) and their
Affiliates are after giving effect to such transaction(s) no longer, in the
aggregate, the “beneficial owners” (as such term is defined in Rule 13d-3 and
Rule 13d-5 promulgated under the Securities Act), directly or indirectly through
one or more intermediaries, of more than 50% of the Common Units (on a fully
diluted basis as if converted basis), or (ii) the sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the Company’s assets determined on a consolidated
basis.
          “Sale Notice” shall have the meaning set forth in Section 2(a)(i).
          “Securities Act” means the Securities Act of 1933, as amended.

6



--------------------------------------------------------------------------------



 



          “Senior Note Indenture” means the Indenture dated as of August 13,
2010 by and among DRC, the Company, Polo Holdings, the Subsidiary Guarantors
named therein and Wells Fargo Bank, National Association, as trustee, as in
effect as of the date hereof.
          “Senior Secured Notes” means DRC’s 12.0% Senior Secured Notes due
2018, issued on or prior to August 13, 2010 pursuant to the Senior Note
Indenture and any Exchange Notes (as defined in the Senior Note Indenture).
          “Silver Rock Entities” means, collectively, Silver Rock Financial LLC,
IN — FP1 LLC, BDIF LLC and CM — NP LLC.
          “Silver Rock Investors” means the Silver Rock Entities and any of
their respective Permitted Transferees.
          “Silver Rock Units” means all Equityholder Units owned by the Silver
Rock Investors.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, association or other business entity of which (i) if a corporation,
a majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director or a general partner of such partnership, association or other business
entity.
          “Tagging Investor” shall have the meaning set forth in
Section 2(b)(i).
          “Tax Distribution” shall have the meaning ascribed to such term in the
LLC Agreement.
          “Transfer” means any direct or indirect sale, transfer, assignment,
pledge or other disposition or encumbrance, including, without limitation, a
transfer of stock in a corporate member.
          “Transferring Equityholder” shall have the meaning set forth in
Section 2(b)(i).
          “Transferring Investor” shall have the meaning set forth in
Section 2(a)(i).
          “Transfer Notice” shall have the meaning set forth in Section 2(b)(i).
          “Units” means collectively the Common Units and any other equity
securities of the Company (or its successors) which are not limited to a fixed
sum or percentage of par value

7



--------------------------------------------------------------------------------



 



or stated value in respect of the rights of the holders thereof to participate
in dividends or other distributions or in the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of the issuer of
such securities, including any such type of equity securities of any successor
entity of the Company issued pursuant to a transaction of the type described in
Article 13 of the LLC Agreement.
          “Unrestricted Subsidiary” shall have the meaning ascribed to such term
in the Senior Note Indenture.
          “Wellington Common Unit Threshold” means the ownership by the
Wellington Investors of at least: (i) 5% of the total Common Percentage
Interests (determined on a fully-diluted basis) or (ii) 25% of the Common Units
issued to the Wellington Investors as of the date hereof.
          “Wellington Entity” means any of (i) Wellington Management Company,
LLP and its Affiliates, (ii) any Wellington Investor, (iii) any Wellington
Related Entities and (iv) any Affiliates of any Wellington Investor.
          “Wellington Investors” means the Wellington Purchasers and any of
their respective Permitted Transferees.
          “Wellington Purchaser” and “Wellington Purchasers” shall have the
meaning ascribed to those terms in the preamble.
          “Wellington Related Entity” means an entity with a management or
investment management relationship with Wellington Management Company, LLP or
its Affiliates.
          “Wellington Units” means all Equityholder Units owned by the
Wellington Investors.
          2. Restrictions on Transfer of Equityholder Units.
          (a) General Restrictions.
     (i) The Common Units held by any Investor may be Transferred, in whole or
in part, only (A) with the consent of the majority of the Board, to any Person,
which consent shall not be unreasonably withheld, delayed or conditioned;
provided that, unless waived in writing by the Board, such transferee shall have
complied with the requirements of Section 2(c)(ii), (B) pursuant to the exercise
of its participation rights under Section 2(b), to any Person; provided, that
unless waived in writing by the Board, such Person shall have complied with the
requirements of Section 2(c)(ii), (C) to the Company pursuant to the terms of
this Section 2(a)(i), (D) pursuant to an Approved Company Sale (as herein
defined), (E) to any Person if either (i) for any Investor that is an investment
company registered under the Investment Company Act of 1940, as amended (the
“Investment Company Act”), if its continued holding of the Common Units would
cause it to be in non-compliance with the fundamental investment restrictions
set forth in the registration statement of such holder pursuant to
Section 13(a)(2) or 13(a)(3) of the Investment Company Act due to actions taken
by the holders of the outstanding

8



--------------------------------------------------------------------------------



 



voting securities of such Investor after the date hereof or (ii) there is a
reasonable likelihood that the continued holding of the Common Units would
result in a violation of, or a material adverse effect under, applicable law or
regulation, or (F) to any Person for any Investor that is a “regulated
investment company” (as defined under Section 851(a) of the Code), if the
Company realizes any items of gross income that do not constitute qualifying
income under Section 851(b)(2) of the Code; provided that if any Investor
intends to Transfer any Common Units pursuant to Section 2(a)(i)(A),
Section 2(a)(i)(E) or Section 2(a)(i)(F), such Investor (the “Transferring
Investor”) shall deliver a written notice of such intention (a “Sale Notice”) to
the Company including a description of the proposed number of Common Units
intended to be transferred. The Company may submit an offer to purchase all (but
not less than all) of the Common Units specified in the Sale Notice. Any such
offer shall be made by delivering written notice thereof (an “Offer Notice”) to
the Transferring Investor as soon as practical but in any event within ten
(10) business days after the delivery of the Sale Notice. Any such Offer Notice
shall include the proposed cash purchase price and other material terms of the
proposed purchase. A proposed Offer Notice shall be valid only if such notice
contains firm and enforceable commitments from reputable sources for the
financing, provided, that if the Transferring Investors validly accepts any
proposed Offer Notice, then such proposed Offer Notice shall be deemed to be a
valid Offer Notice. The Offer Notice will constitute an irrevocable offer by the
Company to acquire the Common Units specified in the Offer Notice from the
Transferring Investor at the price and on the terms specified in the Offer
Notice. If the Company elects to offer to purchase Common Units from the
Transferring Investor and the Transferring Investor accepts such offer, the
transfer of such shares shall be consummated as soon as practical after the
delivery of the Offer Notice to the Transferring Investor, but in any event
within 30 days after delivery of the Sale Notice (the “Election Period”). If the
Transferring Investor has rejected any such offer by the Company, then the
Transferring Investor may, within six (6) months after the expiration of the
Election Period, Transfer such Common Units to one or more third parties at a
cash purchase price greater than the price specified in the Offer Notice and on
other terms no more favorable to the transferees thereof than the terms set
forth in the Offer Notice. If the Company has not elected to offer to purchase
the Common Units being offered, then the Transferring Investor may, within six
(6) months after the expiration of the Election Period, Transfer such Common
Units to any Person at any price and on any terms. Any Common Units not
Transferred within such six (6) month period shall be reoffered to the Company
under this Section 2(a)(i) prior to any subsequent Transfer; provided, further,
that the restrictions and rights specified in this Section 2(a)(i) shall not be
applicable if (x) Stephen J. Cloobeck is no longer actively involved in the
day-to-day management of the Company or (y) an Event of Default shall have
occurred and be continuing with respect to the Senior Secured Notes and the
holders thereof shall have accelerated the Senior Secured Notes or shall have
otherwise exercised any of their rights or remedies thereunder.
     (ii) Notwithstanding the rights and restrictions set forth in
Section 2(a)(i) at any time and from time to time after August 13, 2019, any
Investor may require the Company to repurchase all or any portion of its Common
Units (the “Put”) for cash consideration, payable within sixty (60) business
days after the Company’s receipt of notice of exercise of the Put, equal to the
product of (A) the percentage of the common

9



--------------------------------------------------------------------------------



 



equity of the Company held by such holder and (B) the Fair Market Value of the
Company.
     (iii) Any CDP Investor may Transfer Equityholder Units (A) to any Person
(provided, that, unless waived in writing by the Majority Investor Holders, such
Person shall have complied with the requirements of Section 2(b) and 2(c)(ii) as
well as Article 11 of the Operating Agreement) or (B) pursuant to an Approved
Company Sale (as herein defined); provided that if any CDP Investor intends to
Transfer any Common Units pursuant to Section 2(a)(iii)(A), such CDP Investor
(the “CDP Transferring Investor”) shall deliver a Sale Notice to the Company
including a description of the proposed number of Common Units intended to be
transferred. The Company may submit an offer to purchase all (but not less than
all) of the Common Units specified in the Sale Notice. Any such offer shall be
made by delivering an Offer Notice to the CDP Transferring Investor as soon as
practical but in any event within ten (10) business days after the delivery of
the Sale Notice. Any such Offer Notice shall include the proposed cash purchase
price and other material terms of the proposed purchase. A proposed Offer Notice
shall be valid only if such notice contains firm and enforceable commitments
from reputable sources for the financing, provided, that if the CDP Transferring
Investors validly accepts any proposed Offer Notice, then such proposed Offer
Notice shall be deemed to be a valid Offer Notice. The Offer Notice will
constitute an irrevocable offer by the Company to acquire the Common Units
specified in the Offer Notice from the CDP Transferring Investor at the price
and on the terms specified in the Offer Notice. If the Company elects to offer
to purchase Common Units from the CDP Transferring Investor and the CDP
Transferring Investor accepts such offer, the transfer of such shares shall be
consummated as soon as practical after the delivery of the Offer Notice to the
CDP Transferring Investor, but in any event within the Election Period. If the
CDP Transferring Investor has rejected any such offer by the Company, then the
CDP Transferring Investor may, within six (6) months after the expiration of the
Election Period, Transfer such Common Units to one or more third parties at a
cash purchase price greater than the price specified in the Offer Notice and on
other terms no more favorable to the transferees thereof than the terms set
forth in the Offer Notice. If the Company has not elected to offer to purchase
the Common Units being offered, then the CDP Transferring Investor may, within
six (6) months after the expiration of the Election Period, Transfer such Common
Units to any Person at any price and on any terms. Any Common Units not
Transferred within such six (6) month period shall be reoffered to the Company
under this Section 2(a)(iii) prior to any subsequent Transfer. Notwithstanding
the foregoing, any member of CDP may Transfer its membership interests in CDP at
any time so long as Stephen J. Cloobeck retains directly or through one or more
trusts or other entities established for tax or estate planning purposes, a
majority of the voting and economic interests therein; it being understood and
agreed that any Transfer (or series of related Transfers) of membership
interests in CDP by Stephen J. Cloobeck or such trusts or other entities after
which they will collectively hold less than a majority of the voting or economic
interests in CDP shall constitute a “Transfer” of Equityholder Units by a CDP
Investor under this Agreement. Any Transfer pursuant to Section 2(a)(iii)(A)
(other than to the Company pursuant to Section 2(a)(iii)) shall be made in
accordance with Section 2(b).

10



--------------------------------------------------------------------------------



 



     (iv) Any Other Investor may Transfer Equityholder Units only (A) with the
prior consent or approval of the Majority Common Holders and the Company, to any
Person, provided, that, unless waived in writing by the Majority Common Holders
and the Company, such Person shall have complied with the requirements of
Section 2(c)(ii) or (B) pursuant to an Approved Company Sale (as herein
defined); provided that if any Other Investor intends to Transfer any Common
Units pursuant to Section 2(a)(iv)(A), such Other Investor (the “Other
Transferring Investor”) shall deliver a Sale Notice to the Company including a
description of the proposed number of Common Units intended to be transferred.
The Company may submit an offer to purchase all (but not less than all) of the
Common Units specified in the Sale Notice. Any such offer shall be made by
delivering an Offer Notice to the Other Transferring Investor as soon as
practical but in any event within ten (10) business days after the delivery of
the Sale Notice. Any such Offer Notice shall include the proposed cash purchase
price and other material terms of the proposed purchase. A proposed Offer Notice
shall be valid only if such notice contains firm and enforceable commitments
from reputable sources for the financing, provided, that if the Other
Transferring Investors validly accepts any proposed Offer Notice, then such
proposed Offer Notice shall be deemed to be a valid Offer Notice. The Offer
Notice will constitute an irrevocable offer by the Company to acquire the Common
Units specified in the Offer Notice from the Other Transferring Investor at the
price and on the terms specified in the Offer Notice. If the Company elects to
offer to purchase Common Units from the Other Transferring Investor and the
Other Transferring Investor accepts such offer, the transfer of such shares
shall be consummated as soon as practical after the delivery of the Offer Notice
to the Other Transferring Investor, but in any event within the Election Period.
If the Other Transferring Investor has rejected any such offer by the Company,
then the Other Transferring Investor may, within six (6) months after the
expiration of the Election Period, Transfer such Common Units to one or more
third parties at a cash purchase price greater than the price specified in the
Offer Notice and on other terms no more favorable to the transferees thereof
than the terms set forth in the Offer Notice. If the Company has not elected to
offer to purchase the Common Units being offered, then the Other Transferring
Investor may, within six (6) months after the expiration of the Election Period,
Transfer such Common Units to any Person at any price and on any terms. Any
Common Units not Transferred within such six (6) month period shall be reoffered
to the Company under this Section 2(a)(iv) prior to any subsequent Transfer.
          (b) Tag-Along Rights.
     (i) For so long as the CDP Investors hold at least 40% of the aggregate
outstanding Common Units, subject to Section 2(c)(i), at least 15 business days
prior to the Transfer by any CDP Investor (the “Transferring Equityholder”) of
any class or series of any type of Equityholder Units to any Person(s) (other
than pursuant to (x) a Public Offering (y) an Approved Company Sale or (z) a
sale to the Company pursuant to an Offer Notice under Section 2(a)(iii)), the
applicable Transferring Equityholder shall deliver a written notice (the
“Transfer Notice”) to each of the Investors (the “Recipient Equityholders”)
(with a copy of such notice to the Company), specifying in reasonable detail the
identity of the prospective transferee(s), the type, class or series, and the
number of the Equityholder Units to be Transferred, and the other material terms
and

11



--------------------------------------------------------------------------------



 



conditions of such contemplated Transfer, including the cash (or cash
equivalent) purchase price therefor. Any Recipient Equityholder may elect to
participate in such contemplated Transfer by delivering written notice to the
Transferring Equityholder within 15 business days after delivery of the
applicable Transfer Notice. If any Recipient Equityholder elects to participate
in such Transfer, each Recipient Equityholder who elects to participate (the
“Tagging Investors”, and collectively with the Transferring Equityholder, the
“Participating Equityholders”) shall be entitled to sell in such contemplated
Transfer, at the same price and on the same terms, up to a number of each class
or series of each type of Equityholder Units to be sold (or deemed to be sold as
a result of an indirect sale, transfer, assignment, pledge or other disposition
or encumbrance) in such contemplated Transfer equal to the product of (x) the
quotient determined by dividing the percentage of such class or series of such
type of Equityholder Units owned by such Tagging Investor by the aggregate
percentage of such class or series of such type of Equityholder Units owned
collectively by all of the Participating Equityholders and (y) the aggregate
number of such class or series of such type of Equityholder Units to be sold (or
deemed to be sold as aforesaid) in such contemplated Transfer. Each Tagging
Investor shall pay its pro rata share (based on the amount of consideration
received) of the reasonable out-of-pocket expenses incurred by the Participating
Equityholders in connection with such Transfer and shall take all reasonably
necessary and desirable actions as reasonably directed by the applicable
Transferring Equityholder in connection with the consummation of such Transfer.
     (ii) Notwithstanding the foregoing, in connection with any Transfer under
Section 2(b)(i), (i) no Tagging Investor will be required to grant any
indemnification rights except indemnification rights which constitute identical
indemnification rights for all Participating Equityholders (pro rata based upon
the consideration received and not joint and several, other than any such
obligations that relate solely to a particular Participating Equityholder, such
as indemnification with respect to representations and warranties or covenants
made by such Participating Equityholder, in respect of which only such
Participating Equityholder shall be liable), (ii) no Tagging Investor shall be
required to make any representation or warranty that is not made by all other
Participating Equityholders, (iii) any representations and warranties to be made
by a Tagging Investor shall be limited to representations and warranties related
to such Tagging Investor’s authority, ownership of Equityholder Units and
ability to convey title to such Equityholder Units, (iv) no Tagging Investor
shall be liable for the inaccuracy of any representation or warranty made by any
other Person (except to the extent of any indemnification rights granted by such
Tagging Investor pursuant to Section 2(b)(ii)(i) for breaches of representations
and warranties by the Company or its Subsidiaries), and (v) no Tagging Investor
which is an institutional investor or investment fund shall be required to enter
into any restrictive covenant, including without limitation, any non-competition
or non-solicitation arrangement which survives the closing of such Transfer.
          (c) Permitted Transfers.
     (i) The restrictions contained in Section 2(a) and 2(b) shall not apply
with respect to any Transfer of Equityholder Units by any Equityholder (A) in
the case of an individual Equityholder, pursuant to applicable laws of descent
and distribution or, if

12



--------------------------------------------------------------------------------



 



such Transfer is made for bona fide estate planning purposes (which bona fide
estate planning purposes, if requested by the Board, shall be verified by a
legal opinion from counsel experienced in such matters), then to any member of
such Equityholder’s Family Group, (B) in the case of a non-individual
Equityholder, to or among its Affiliates, or to any of their lenders as
collateral security, (C) in the case of a Guggenheim Investor, a Transfer to or
among any Guggenheim Entity, so long as Guggenheim Capital, LLC or one of its
Affiliates has the sole power to vote and exercise contractual rights with
respect to such transferred Units, (D) in the case of a Wellington Investor, a
Transfer to or among any Wellington Entity, so long as Wellington Management
Company, LLP or one of its Affiliates has a management or investment management
relationship with the transferee, (E) in the case of a Silver Rock Entity, to
any one or more of the following: (I) any direct or indirect member, owner,
partner, manager, officer or director of a Silver Rock Entity, (II) any family
member of any Person in clause (I), (III) any trust, retirement or benefit plan,
individual retirement account or other entity formed or existing for the benefit
of any Person(s) in clause (I) or (II), or (IV) any philanthropic, charitable or
non-profit organization or foundation established in whole or in part by any
Person(s) in clause (I) or (II), (F) in the case of any Investor that is an
investment company registered under the Investment Company Act, in connection
with any merger, combination or consolidation of such Investor with or into
another Person that is an investment company registered under the Investment
Company Act, or (G) to any other Equityholder; provided, in each case, that any
such transferee shall have complied with the requirements of Section 2(c)(ii).
     (ii) Prior to any proposed transferee’s acquisition of Equityholder Units
pursuant to a Transfer permitted by Section 2(a)(i), 2(a)(iii) or 2(a)(iv), in
each case, unless waived in writing by the Board, or pursuant to a Transfer
permitted by Section 2(c)(i), such proposed transferee must agree to take such
Equityholder Units subject to and to be fully bound by the terms of this
Agreement applicable to such Equityholder Units by executing a joinder to this
Agreement substantially in the form attached hereto as Exhibit A and delivering
such executed joinder to the Secretary of the Company prior to the effectiveness
of such Transfer (unless such Transfer is pursuant to applicable laws of descent
and distribution, in which case, such executed joinder shall be delivered to the
Secretary of the Company as soon as reasonably possible after such Transfer).
All transferees acquiring Equityholder Units pursuant to a Transfer permitted by
Section 2(c)(i) and executing a joinder in compliance with this Section 2(c)(ii)
are collectively referred to herein as “Permitted Transferees”.
          (d) Each Equityholder hereby covenants and agrees that such
Equityholder will at all times act in good faith with respect to its obligations
under this Section 2 and will not structure a transaction or series of related
transactions for the specific purpose of avoiding its obligations under this
Section 2.
          3. Approved Company Sale.
          (a) If a Sale of the Company is approved in accordance with Section 8
(an “Approved Company Sale”), then each holder of Equityholder Units will vote
for, consent to and raise no objections against the Approved Company Sale or the
process. If the Approved

13



--------------------------------------------------------------------------------



 



Company Sale is structured as a merger or consolidation, then each holder of
Equityholder Units shall waive any dissenters rights, appraisal rights or
similar rights in connection with such merger or consolidation. If the Approved
Company Sale is structured as a Transfer of Equityholder Units, then each holder
of Equityholder Units shall agree to sell all of his or its Equityholder Units
and rights to acquire Equityholder Units on the same terms and conditions, in
all material respects, as applicable to the respective types of Equityholder
Units to be Transferred. Each holder of Equityholder Units shall take all
necessary or desirable actions in connection with the consummation of an
Approved Company Sale as requested by the Company, including, without
limitation, executing the applicable purchase agreement. Notwithstanding the
foregoing, a holder of Equityholder Units will not be required to comply with
this Section 3(a) in connection with any Approved Company Sale unless (i) no
Equityholder will be required to grant any indemnification rights except
indemnification rights which constitute identical indemnification rights (pro
rata based upon the consideration received and not joint and several, other than
any such obligations that relate solely to a particular Equityholder, such as
indemnification with respect to representations and warranties or covenants made
by such Equityholder, in respect of which only such Equityholder shall be
liable), (ii) no Equityholder shall be required to make any representation or
warranty that is not made by all other Equityholders, (iii) any representations
and warranties to be made by an Equityholder shall be limited to representations
and warranties related to such Equityholder’s authority, ownership of
Equityholder Units and ability to convey title to such Equityholder Units,
(iv) no Equityholder shall be liable for the inaccuracy of any representation or
warranty made by any other Person (except to the extent of any indemnification
rights granted by such Equityholder pursuant to Section 3(a)(i) for breaches of
representations and warranties by the Company or its Subsidiaries), and (v) no
Equityholder which is an institutional investor or investment fund shall be
required to enter into any restrictive covenant, including without limitation,
any non-competition or non-solicitation arrangement which survives the closing
of such Transfer.
          (b) The foregoing obligations of the Equityholders with respect to an
Approved Company Sale are subject to the satisfaction of the following
conditions: (i) such Approved Company Sale shall be a bona fide Sale of the
Company to a party which is not an Affiliate of either the Company or any
Equityholder or an Affiliate of any of the foregoing, (ii) upon the consummation
of such Approved Company Sale the aggregate consideration payable upon
consummation of such Approved Sale to all Equityholders in respect of their
Equity Equivalents shall be apportioned and distributed as between the different
classes or series of Equity Equivalents in accordance with the distribution
priorities set forth in Article 7 of the LLC Agreement as in effect immediately
prior to such Approved Company Sale, and as between holders of Equity
Equivalents of a particular class or series, ratably based on the Equity
Equivalents of such class or series actually Transferred in the Approved Company
Sale and (iii) each holder of then currently exercisable or convertible rights
to acquire Equity Equivalents shall be given an opportunity to exercise such
rights prior to the consummation of the Approved Company Sale and participate in
such sale as a holder of such class of Equity Equivalents.
          (c) The Company will bear the costs of any actual or proposed Approved
Company Sale, which costs will allocated pro rata to the holders of the Common
Units. Costs incurred by the holders of Equityholder Units on their own behalf
will not be considered costs of the Approved Company Sale; provided, that in the
event the Approved Company Sale is

14



--------------------------------------------------------------------------------



 



          consummated, the Company shall pay the reasonable attorney’s fees and
expenses of one counsel chosen by the Majority Common Holders in connection with
the Approved Company Sale.
          4. Financial Statements and Access to Information.
          (a) Financial Statements; Annual Budget; Other Information. The
Company shall deliver to (x) each Investor which holds Common Units representing
at least 1% of the aggregate number of outstanding Common Units of the Company
and, (y) at such time when the CDP Investors no longer constitute the Majority
Common Holders, each CDP Investor (so long as such CDP Investor holds Common
Units representing at least 1% of the aggregate number of outstanding Common
Units of the Company):
     (i) within 30 days after the end of each monthly accounting period in each
fiscal year of the Company (other than any monthly accounting period ending on
the last day of a fiscal quarter of the Company), unaudited consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
monthly period (as well as unaudited consolidated statements of income of the
Company and its Subsidiaries for the period from the beginning of the fiscal
year to the end of such month) and unaudited consolidated balance sheets of the
Company and its Subsidiaries as of the end of such monthly period (and such
financial statements shall set forth in each case comparisons to the Company’s
and its Subsidiaries’ corresponding period in the preceding fiscal year). Such
financial statements shall be prepared in accordance with generally accepted
accounting principles, consistently applied, subject to the absence of footnote
disclosures and to normal year-end adjustments;
     (ii) within 45 days after the end of each quarterly accounting period in
each fiscal year of the Company (other than any quarterly accounting period
ending on the last day of a fiscal year of the Company), unaudited consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
quarterly period (as well as unaudited consolidated statements of income of the
Company and its Subsidiaries for the period from the beginning of the fiscal
year to the end of such quarter) and unaudited consolidated balance sheets of
the Company and its Subsidiaries as of the end of such quarterly period (and
such financial statements shall set forth in each case comparisons to the
Company’s and its Subsidiaries’ corresponding period in the preceding fiscal
year). Such financial statements shall be prepared in accordance with generally
accepted accounting principles, consistently applied, subject to the absence of
footnote disclosures and to normal year-end adjustments;
     (iii) within 90 days after the end of each fiscal year of the Company,
audited consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, and audited consolidated balance sheets of
the Company and its Subsidiaries as of the end of such fiscal year (and such
financial statements shall set forth in each case comparisons to the Company’s
and its Subsidiaries’ corresponding period in the preceding fiscal year). Such
financial statements shall be prepared in accordance with generally accepted
accounting principles, consistently applied;

15



--------------------------------------------------------------------------------



 



     (iv) within 90 days after the end of each fiscal year of the Company, an
annual budget of the Company and its Subsidiaries (presented on a monthly basis)
containing, among other things, (i) pro forma financial statements for each
fiscal quarter of the next fiscal year of the Company and (ii) information
regarding the aggregate compensation proposed to be paid during such fiscal year
to Executive Officers of the Company;
     (v) promptly following receipt by the Company, each audit response letter,
accountant’s management letter and other written report submitted to the Company
by its independent public accountants in connection with an annual or interim
audit of the books of the Company or any of its Subsidiaries;
     (vi) promptly after the commencement thereof, notice of all actions, suits,
claims, proceedings, investigations and inquiries that could materially and
adversely affect the Company or any of its Subsidiaries; and
     (vii) promptly, from time to time, such other information regarding the
business, prospects, financial condition, operations, property or affairs of the
Company and its Subsidiaries as any Investor or CDP Investor reasonably may
request.
          (b) Access to Information. The Company shall permit (w) any Investor
which holds Common Units representing at least 5% of the aggregate number of
outstanding Common Units, (x) any Guggenheim Investor, so long as the Guggenheim
Common Unit Threshold is met, (y) any Wellington Investor, so long as the
Wellington Common Unit Threshold is met and (z) at such time when the CDP
Investors no longer constitute the Majority Common Holders, each CDP Investor
(so long as the CDP Common Unit Threshold is met); and each of their respective
representatives (including, without limitation, its legal counsel and
accountants), during normal business hours and such other times as any such
holder may reasonably request, to (i) visit and inspect any of the properties of
the Company and its Subsidiaries, (ii) examine the corporate, financial and
similar type records, reports and documents of the Company and its Subsidiaries,
including, without limitation, all internal management documents, reports of
operations, reports of adverse developments, copies of any management letters,
communications with equityholders or directors, press releases and registration
statements, and make copies thereof or extracts therefrom and (iii) discuss the
affairs, finances and accounts of any such entities with any of the Executive
Officers and or senior managers of the Company or any of its Subsidiaries.
Notwithstanding the foregoing, such access shall be arranged in prior
consultation with Stephen J. Cloobeck (or, if Stephen J. Cloobeck is no longer
serving as an officer of the Company, David F. Palmer or, if David F. Palmer is
no longer serving as an officer of the Company, then the Person then serving as
President of the Company), except with respect to communications with Stephen J.
Cloobeck, David F. Palmer or any person appointed as Chief Financial Officer
after the date hereof.
          5. Legend.
          (a) The Equityholder Units shall initially be uncertificated. However,
in the event that the Company determines at a later date to issue certificates
representing the Equityholder Units, each certificate or instrument evidencing
Equityholder Units and each certificate or instrument issued in exchange for or
upon the Transfer of any Equityholder Units

16



--------------------------------------------------------------------------------



 



(if such securities remain Equityholder Units (as defined herein) after such
Transfer) shall be stamped or otherwise imprinted with a legend in substantially
the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
_________, 20__ AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS,
AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
ALSO SUBJECT TO A FOURTH AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT DATED AS
OF JULY 21, 2011, AS MAY BE AMENDED FROM TIME TO TIME BY AND AMONG THE ISSUER OF
SUCH SECURITIES AND CERTAIN OF THE ISSUER’S SECURITYHOLDERS. A COPY OF SUCH
FOURTH AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT WILL BE FURNISHED WITHOUT
CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”
The legend set forth above regarding this Agreement shall be removed from the
certificates evidencing any securities which cease to be Equityholder Units.
Upon the request of any Equityholder, the Company shall remove the Securities
Act portion of the legend set forth above from the certificate or certificates
for such Equityholder Units; provided that such Equityholder Units (i) are
eligible (as reasonably determined by the Company) for sale pursuant to Rule 144
(or any similar rule or rules then in effect) under the Securities Act or
(ii) have been sold pursuant to Rule 144 or an effective registration statement.
          (b) Unless waived by the Company, no Equityholder may Transfer any
Equityholder Units (except pursuant to an effective registration statement under
the Securities Act) without first delivering to the Company an opinion of
counsel reasonably acceptable in form and substance to the Company (which
counsel will be reasonably acceptable to the Company) that registration under
the Securities Act is not required in connection with such Transfer. If such
opinion of counsel reasonably acceptable in form and substance to the Company
further states that no subsequent Transfer of such Equityholder Units will
require registration under the Securities Act (including due to such
Equityholder Units being eligible for sale pursuant to Rule 144 (or any similar
rule or rules then in effect) under the Securities Act), the Company will
promptly upon such Transfer deliver new certificates for such securities (if
such securities are certificated as of such time) which do not bear the
Securities Act portion of the legend set forth in Section 5(a).
          6. Transfers in Violation of Agreement. Any Transfer or attempted
Transfer of any Equityholder Units in violation of any provision of this
Agreement or the LLC Agreement

17



--------------------------------------------------------------------------------



 



shall be null and void, and the Company shall not record such Transfer on its
books or treat any purported transferee of such Equityholder Units as the owner
of such securities for any purpose.
          7. Preemptive Rights.
          (a) If, at any time after the date hereof and prior to the
consummation of a Qualified Public Offering, the Company wishes to issue any
Units or any options, warrants or other rights to acquire Units or any notes or
other Convertible Securities, other than Excluded Units (all such Units and
other rights and securities other than Excluded Units, collectively, the “Equity
Equivalents”), to any Person or Persons, the Company shall promptly deliver a
notice of intention to sell or otherwise issue (the “Company’s Notice of
Intention to Sell”) to each Investor setting forth a description and the number
of the Equity Equivalents and any other securities proposed to be issued, the
proposed purchase price and terms of sale, including the identity of the
prospective transferee(s). Upon receipt of the Company’s Notice of Intention to
Sell, each Investor shall have the right to elect to purchase, at the price and
on the terms stated in the Company’s Notice of Intention to Sell, a number of
the Equity Equivalents equal to the product of (i) the percentage determined by
dividing the number of Common Units then owned by such Investor by the number of
vested Common Units then outstanding multiplied by (ii) the number of Equity
Equivalents proposed to be issued (as described in the applicable Company’s
Notice of Intention to Sell); provided that, notwithstanding anything contained
herein to the contrary, if the Company is issuing Equity Equivalents together as
a unit with the issuance of any debt or other equity securities of the Company
or any of its Subsidiaries, then any Investor who elects to purchase such Equity
Equivalents pursuant to this Section 7 must also purchase a corresponding
proportion of such other debt or equity securities, all at the proposed purchase
price and on terms of sale as specified in the applicable Company’s Notice of
Intention to Sell. Such election shall be made by the electing Investor by
written notice to the Company within ten (10) business days after receipt by
such Investor of the Company’s Notice of Intention to Sell (the “Acceptance
Period”).
          (b) To the extent an effective election to purchase has not been
received from any Investor pursuant to subsection (a) above in respect of the
Equity Equivalents proposed to be issued pursuant to the applicable Company’s
Notice of Intention to Sell, the Company may, at its election, during a period
of one hundred and eighty (180) days following the expiration of the applicable
Acceptance Period, issue and sell the remaining Equity Equivalents to be issued
and sold to any Person at a price and upon terms not more favorable to such
Person than those stated in the applicable Company’s Notice of Intention to
Sell; provided, however, that failure by any Investor to exercise its option to
purchase with respect to one issuance and sale of Equity Equivalents shall not
affect its option to purchase Equity Equivalents in any subsequent issuance and
sale. In the event the Company has not sold any Equity Equivalents covered by a
Company’s Notice of Intention to Sell within such one hundred and eighty
(180) day period, the Company shall not thereafter issue or sell such Equity
Equivalents, without first offering such Equity Equivalents to each Investor in
the manner provided in this Section 7.
          (c) If any Investor gives the Company notice, pursuant to the
provisions of this Section 7, that such Investor desires to purchase any Equity
Equivalents, payment therefor shall be by check or wire transfer of immediately
available funds, against delivery of the securities (which securities shall be
issued free and clear of any liens or encumbrances) at the

18



--------------------------------------------------------------------------------



 



executive offices of the Company no later than the last closing date fixed by
the Company for the sale of the applicable Equity Equivalents, which last
closing date shall be no earlier than 15 business days after the date the
Company delivers the applicable Company’s Notice of Intention to Sell. In the
event that any proposed sale is for a consideration other than cash, such
Investor may pay cash in lieu of all (but not part) of such other consideration,
in the amount determined reasonably and in good faith by the Board to represent
the fair value of such consideration other than cash.
          8. Protective Provisions. (a) The Company shall comply with the
following covenants, unless it has received the prior written consent of (x) the
Majority CDP Holders (so long as the CDP Investors meet the Minimum Threshold)
and (y) either (A) the Majority Wellington Holders (so long as the Wellington
Investors meet the Minimum Threshold) or (B) the Majority Guggenheim Holders (so
long as the Guggenheim Investors meet the Minimum Threshold):
     (i) The Company shall make Tax Distributions to the holders of Units as and
when required under the LLC Agreement (and the Company shall cause its direct
and indirect Subsidiaries to make distributions sufficient to satisfy such
obligation); provided, however, that, so long as the Senior Note Indenture is in
effect and to the extent funded by distributions from DRC and its Subsidiaries,
the aggregate Tax Distributions since the Issue Date shall not exceed the lesser
of:
     (A) the aggregate amount since the Issue Date of the relevant tax
(including any penalties and interest) that DRC would owe if it were filing a
separate tax return (or a separate consolidated or combined return with its
Subsidiaries that are members of DRC’s consolidated or combined group), taking
into account any carryovers and carrybacks of tax attributes (such as net
operating losses) of DRC and such Subsidiaries from other taxable years; and
     (B) the aggregate amount of the relevant tax that the Equityholders
actually owe to the appropriate taxing authority after the date hereof;
provided, further, however, that any Tax Distributions received from the Company
from funds provided by DRC and its Subsidiaries shall be paid over to the
appropriate taxing authority within 30 days of receipt by the Equityholders of
such Tax Distributions or refunded to the Company (which refunded amounts shall
be paid to DRC);
     (ii) The Company shall maintain and cause each of its Subsidiaries to
maintain its existence, material licenses and material permits in good standing;
     (iii) The Company shall comply and cause each of its Subsidiaries to comply
with all applicable material laws, rules and regulations and all of its material
contractual obligations;
     (iv) The Company shall pay and cause each of its Subsidiaries to pay all
required taxes as and when due and payable;

19



--------------------------------------------------------------------------------



 



     (v) Neither the Company nor any of its Subsidiaries shall become a party to
any agreement which, by its terms: (1) expressly restricts the Company’s
performance of this Agreement or any other Transaction Document or (2) imposes
any non-competition or other restrictive covenant obligation on Investor or any
of their Affiliates without such Investor’s prior written consent;
     (vi) The Company shall maintain and cause each of its Subsidiaries to
maintain insurance (in accordance with past practice and industry standards);
     (vii) The Company shall hold meetings of the Board on at least a quarterly
basis;
     (viii) The Company shall not (A) create or issue any equity interests of
the Company senior to the Common Units with respect to distributions (including,
without limitation, the distribution of assets on the liquidation, dissolution
or winding up of the Company) or rights of redemption, or (B) issue or transfer
(or cause to be issued or transferred) any equity securities or equity-linked
securities in any of its Subsidiaries (other than Unrestricted Subsidiaries) to
any Person other than the Company or any of its direct or indirect wholly-owned
Subsidiaries unless each Investor is offered an opportunity to participate in
such issuance or transfer as if it was an offering of Units by the Company
subject to the preemptive rights of Section 7(a);
     (ix) The Company shall not repurchase or redeem any equity interest of the
Company or Convertible Securities in excess of $5,000,000 in the aggregate per
calendar year, other than (A) Equity Equivalents held by any employee of the
Company or any of its Subsidiaries or the Management Company in the event of
such employee’s death, retirement or termination of employment to the extent
permitted under the Senior Note Indenture at a price not to exceed fair market
value, (B) the repurchase or redemption of Units pursuant to the Redemption
Agreement or the CDP Redemption Agreement or (C) any repurchase or redemption
(including any repurchase or redemption of the Guggenheim Warrant) which is
offered pro rata to all Equityholders;
     (x) The Company shall not merge or consolidate, or permit any Material
Subsidiary to merge or consolidate, with or into any Person (other than mergers
or consolidations among the Company or any of its direct or indirect
wholly-owned Subsidiaries), or sell, lease transfer, convey or dispose of, in
one or a series of related transactions, all or substantially all of the assets
of the Company or any Material Subsidiary, or otherwise effectuate a Sale of the
Company;
     (xi) the Company shall not consummate, or permit any Material Subsidiary
(other than an Unrestricted Subsidiary) to consummate, a reorganization or
recapitalization of the Company or any Material Subsidiary (other than
Unrestricted Subsidiaries) or effect any other change in the capital structure
of the Company or any Material Subsidiary (other than Unrestricted
Subsidiaries), other than mergers or consolidations among the Company or any of
its direct or indirect wholly-owned Subsidiaries;

20



--------------------------------------------------------------------------------



 



(xii) The Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect
to, any Indebtedness in excess of any limitations on Indebtedness set forth in
the Senior Note Indenture;
     (xiii) The Company shall not create, incur or assume, or permit any of its
Subsidiaries to create, incur or assume, any lien or encumbrance of any kind
upon the assets of the Company or any of its Subsidiaries which is not permitted
under the Senior Note Indenture;
     (xiv) The Company shall not make any material change to the Principal Line
of Business conducted by the Company and its Subsidiaries;
     (xv) The Company shall not acquire any interest in or contribute capital
to, or permit any of its Subsidiaries to acquire any interest in or contribute
capital to, any Person (including, without limitation, any Unrestricted
Subsidiary) or business (whether by a purchase of assets, purchase of equity,
merger or otherwise), or enter into any joint venture, which requires a capital
investment by the Company and/or its Restricted Subsidiaries to consummate such
transaction in excess of $20,000,000 in the aggregate or which would not be
permitted by the Senior Note Indenture;
     (xvi) The Company shall not grant options or issue Equity Equivalents to
any employee of the Company or any of its Subsidiaries other than options or
Equity Equivalents relating to Common Units pursuant to equity incentive plans
approved by the Board which Common Units shall not exceed 112.227 Common Units
(adjusted for unit splits, unit combinations and other similar transactions
occurring after the date hereof);
     (xvii) The Company shall not permit any of the Company’s Subsidiaries
(other than Unrestricted Subsidiaries) to issue any equity securities or
Convertible Securities to any Person other than the Company or any of the
Company’s direct or indirect wholly-owned Subsidiaries, or permit any other
transaction to occur which would result in any direct or indirect Subsidiary of
the Company (other than any Unrestricted Subsidiary) not being a direct or
indirect wholly-owned Subsidiary of the Company;
     (xviii) The Company shall not, and shall not permit any of its Subsidiaries
to, enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property, employee compensation arrangements or the
rendering of any service) with, or for the benefit of, any Affiliate of the
Company or any of its Subsidiaries, member of the Board or Executive Officer of
the Company (or any Affiliate, Executive Officer, director, family member or
equityholder of the foregoing); provided, however, that this clause (xviii)
shall not apply to the following:
     (A) Reasonable ordinary course employment, consultant and director
arrangements approved by the Board, including reasonable compensation (including
bonuses) and other reasonable benefits (including retirement, health, severance,
stock option and other benefit plans) for directors, officers, consultants and
employees of the Company and its Subsidiaries;

21



--------------------------------------------------------------------------------



 



     (B) transactions between or among the Company and/or any of its
Subsidiaries;
     (C) any transaction with any non-Affiliate that becomes an Affiliate as a
result of such transaction;
     (D) loans or advances to employees or consultants (other than to Stephen J.
Cloobeck or David F. Palmer or any family member of either of them (or any
entity owned or controlled by Stephen J. Cloobeck, David F. Palmer or any family
member of either of them)) in the ordinary course of business and consistent
with past practice, and the cancellation or forgiveness or modification of the
terms of such loans or advances;
     (E) any agreement existing on the date hereof, as in effect on the date
hereof, or as modified, amended, amended and restated, supplemented or replaced
so long as the terms of such agreement as modified, amended, amended and
restated, supplemented or replaced (x) do not result in an increase of more than
10% in the net cost thereof to the Company and its Subsidiaries or (y) are not
materially in other respects more disadvantageous to the Company and its
Subsidiaries, than the terms of such agreement as in effect on the date hereof;
     (F) any transaction approved pursuant to the requirements of Section 8(b);
and
     (G) any transaction not covered by clauses (A) through (F) above with or
for the benefit of an Affiliate of the Company (other than a family member of an
Affiliate or any entity owned or controlled by such family member) if (x) the
amount of such transaction, along with any other transaction (whether or not
with the same Person) permitted under this Section 8(a)(xviii)(G), is $3,600,000
or less in any fiscal year and (y) the terms and conditions of such transaction
are at least as favorable to the Company or its Subsidiaries as would be
obtained through an arm’s-length negotiation with an independent party; and
     (xix) The Company shall not agree to any action or inaction that would not
comply with any of the foregoing covenants.
          (b) Notwithstanding anything to the contrary set forth herein, other
than transactions covered by Section 9, (i) any transaction between the Company
or any of its Subsidiaries, on the one hand, and any Guggenheim Entity, on the
other hand, shall require the prior written consent of (A) the Majority CDP
Holders (so long as the CDP Investors meet the Minimum Threshold) and (B) the
Majority Wellington Holders (so long as the Wellington Investors meet the
Minimum Threshold); and (ii) any transaction between the Company or any of its
Subsidiaries, on the one hand, and any Wellington Entity, on the other hand,
shall require the prior written consent of (A) the Majority CDP Holders (so long
as the CDP Investors meet the Minimum Threshold) and (B) the Majority Guggenheim
Holders (so long as the Guggenheim Investors meet the Minimum Threshold).
          9. Right of Participation.

22



--------------------------------------------------------------------------------



 



          (a) To the extent any Guggenheim Entity shall propose to enter into an
equity or debt financing transaction with any Unrestricted Subsidiary (other
than pursuant to Section 9(b)), including issuing any equity, equity-linked or
debt securities to any Guggenheim Entity, then at least ten (10) business days
prior to the closing of such transaction, the Company shall offer the Wellington
Investors by written notice (the “Wellington Participation Notice”) the right to
elect to participate in such transaction with such Unrestricted Subsidiary, up
to 20% in the aggregate of the total transaction, on terms and conditions no
less favorable to such Wellington Investors than the terms and conditions
offered to such Guggenheim Entity(ies). The Wellington Investors shall have five
(5) business days after receipt of such Wellington Participation Notice to
elect, by written notice to the Company, to participate in such transaction. The
closing date for such transaction shall be no earlier than ten (10) business
days after the date the Company delivers the applicable Wellington Participation
Notice to the Wellington Investors. The Wellington Investors may assign their
rights of participation under this Section 9(a) to any Wellington Entity.
          (b) To the extent any Wellington Entity shall propose to enter into an
equity or debt financing transaction with any Unrestricted Subsidiary (other
than pursuant to Section 9(a)), including issuing any equity, equity-linked or
debt securities to any Wellington Entity, then at least ten (10) business days
prior to the closing of such transaction, the Company shall offer the Guggenheim
Investors by written notice (the “Guggenheim Participation Notice”) the right to
elect to participate in such transaction with such Unrestricted Subsidiary, up
to 20% in the aggregate of the total transaction, on terms and conditions no
less favorable to such Guggenheim Investors than the terms and conditions
offered to such Wellington Entity(ies). The Guggenheim Investors shall have five
(5) business days after receipt of such Guggenheim Participation Notice to
elect, by written notice to the Company, to participate in such transaction. The
closing date for such transaction shall be no earlier than ten (10) business
days after the date the Company delivers the applicable Guggenheim Participation
Notice to the Guggenheim Investors. The Guggenheim Investors may assign their
rights of participation under this Section 9(b) to any Guggenheim Entity.
          10. Director and Officer Liability Insurance. The Company (or one of
its Subsidiaries) will maintain director and officer liability insurance
coverage in amounts customary in the industry.
          11. Use of Investors’ Name. Each of the parties hereto agrees that
neither it nor any of its employees, directors, officers, agents or
representatives will directly or indirectly use or refer in writing to the name
of any Investor or its investment adviser, if applicable, or any derivation
thereof, for any purpose whatsoever (including, without limitation, in any
filing with any governmental authority, any press release, any public
announcement or statement or in any interview or other discussion with any
reporter or other member of the media), without the prior written consent of
such Investor or investment adviser, if applicable, with respect to each such
use or reference.
          12. Amendment and Waiver. No modification, amendment or waiver of any
provision of this Agreement shall be effective against the Equityholders or the
Company unless such modification or amendment is approved in writing by (i) the
Company and (ii) the Majority Investor Holders; and any modification or
amendment to which such written consent is obtained

23



--------------------------------------------------------------------------------



 



will be binding upon the Company and each Equityholder; provided, however, that
if any modification, amendment or waiver of any provision of this Agreement that
would materially and adversely affect the rights, interests or obligations of
any CDP Investor or any Investor hereunder in a manner differently than other
Equityholders holding the same class or series of Units, then such modification,
amendment or waiver shall not be effective against such CDP Investor or such
Investor, as applicable, without the written consent of such CDP Investor or
such Investor, as applicable, with respect thereto; provided further that any
modification, amendment or waiver of the provisions of Section 8 or this
Section 12 shall not be effective against the Wellington Investors or the
Guggenheim Investors without the written consent of the Majority Wellington
Holders (so long as the Wellington Investors meet the Minimum Threshold) and the
Majority Guggenheim Holders (so long as the Guggenheim Investors meet the
Minimum Threshold). No waiver of any provision of this Agreement shall be
effective against the Company unless such waiver is approved in writing by the
Company. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms. Each Equityholder
shall remain a party to this Agreement only so long as such person is the holder
of record of Equityholder Units.
          13. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          14. Entire Agreement. Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way (including, but not limited to, the Original Agreement).
          15. Termination. This Agreement will automatically terminate and be of
no further force or effect immediately after the consummation of an Approved
Company Sale or a Qualified Public Offering.
          16. Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns, including any corporation which is a
successor to the Company, and the Equityholders and any subsequent holders of
Equityholder Units and the respective successors, heirs and assigns of each of
them, so long as they hold Equityholder Units.
          17. Counterparts; Facsimile. This Agreement may be executed in
separate counterparts (each of which may be transmitted via facsimile) each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.

24



--------------------------------------------------------------------------------



 



          18. Remedies. The parties hereto shall be entitled to enforce their
rights under this Agreement specifically to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company and any Equityholder may in his, her, or its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief (without posting a bond or other
security) in order to enforce or prevent any violation of the provisions of this
Agreement.
          19. Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered if delivered
personally, sent via a nationally recognized overnight courier, or sent via
facsimile or e-mail to the recipient, or if sent by certified or registered
mail, return receipt requested, will be deemed to have been given two business
days thereafter. Such notices, demands and other communications shall be sent to
any Equityholder at such holder’s last address on the records of the Company,
and to the Company at the address indicated below:
          To the Company:
Diamond Resorts Parent, LLC
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: Stephen J. Cloobeck and David F. Palmer
Facsimile: (702) 798-8840
Email: david.palmer@diamondresorts.com
with a copy, which shall not constitute notice, to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661
Attention: Howard S. Lanznar
Facsimile: (312) 902-1061
Email: howard.lanznar@kattenlaw.com
To CDP:
Cloobeck Diamond Parent, LLC
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: Stephen J. Cloobeck and David F. Palmer
Facsimile: (702) 798-8840
Email: david.palmer@diamondresorts.com
With a copy, which shall not constitute notice, to:

25



--------------------------------------------------------------------------------



 



Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661
Attention: Howard S. Lanznar
Facsimile: (312) 902-1061
Email: howard.lanznar@kattenlaw.com
To 1818 Partners:
1818 Partners, LLC
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: Stephen J. Cloobeck and David F. Palmer
Facsimile: (702) 798-8840
Email: david.palmer@diamondresorts.com
With a copy, which shall not constitute notice, to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661
Attention: Howard S. Lanznar
Facsimile: (312) 902-1061
Email: howard.lanznar@kattenlaw.com
To Guggenheim:
DRP Holdco, LLC
135 East 57th Street
6th Floor
New York, NY 10022
Attention: Kaitlin Trinh
Facsimile: (212) 644-8396
with copies, which shall not constitute notice, to:
Guggenheim Partners
100 Wilshire Boulevard — Suite 500
Santa Monica, California 90401
Attention: Zachary D. Warren
Facsimile: (310) 576-1271
Email: zachary.warren@guggenheimpartners.com
and

26



--------------------------------------------------------------------------------



 



Guggenheim Investment Management, LLC
135 East 57th Street
New York, New York 10022
Attention: William Hagner
Facsimile: (212) 644-8396
and
Sidley Austin LLP
One South Dearborn
Chicago, IL 60603
Attention: Richard W. Astle
Facsimile: (312) 853-7036
Email: rastle@sidley.com
To the Silver Rock Entities:
Silver Rock Financial LLC
1250 Fourth Street
Santa Monica, CA 90401
Attention: General Counsel
Facsimile: (310) 570-4599
With a copy, which shall not constitute notice, to:
Maron & Sandler
1250 Fourth Street
Santa Monica, CA 90401
Attention: David Kyman
Facsimile: (310) 570-4901
To the Wellington Purchasers:
Wellington Management Company, LLP
280 Congress Street
Boston, MA 02210
Attention: Legal and Compliance Department
Facsimile: (617) 289-5699
E-Mail: seclaw@wellington.com

27



--------------------------------------------------------------------------------



 



provided that any notices or communications to any Wellington Purchaser shall be
sent only to the Legal and Compliance Department at Wellington Management
Company, LLP, and neither the Company nor any other party hereto shall send
notices or communications to any other Person on behalf of any Wellington
Purchaser without the prior written consent of a member of the Legal and
Compliance Department at Wellington Management Company, LLP.
With a copy, which shall not constitute notice, to:
Greenberg Traurig
One International Place
Boston, MA 02210
Attention: Bradley A. Jacobson
Facsimile: (617) 279-8402
Email: jacobsonb@gtlaw.com
or such other address, telecopy number or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party.
          20. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of Nevada, without giving effect to any
rules, principles or provisions of choice of law or conflict of laws.
          21. Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
          22. Dispute Resolution. The parties hereto shall, and shall cause
their respective Affiliates to, resolve any dispute, controversy or claim
arising out of or in connection with this Agreement and any transactions
contemplated hereby (a “Dispute”) in accordance with the following procedures:
within 30 business days after any party has served written notice on the other
party, such Dispute shall be submitted to the Las Vegas, Nevada office of JAMS
for mediation. The mediation shall take place in Nevada. Notwithstanding
anything contained in this Agreement to the contrary, in no event will any party
be obligated to participate in any mediation for more than 30 business days.
          23. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN
ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT
OR ANY ANCILLARY AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF.
          24. Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL
ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A
STATE OR FEDERAL COURT IN OR FOR CLARK COUNTY, NEVADA AND EACH PARTY TO THIS
AGREEMENT HEREBY SUBMITS TO AND

28



--------------------------------------------------------------------------------



 



ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF SUCH SUITS,
LEGAL ACTIONS OR PROCEEDINGS. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH HE OR IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH SUIT, LEGAL ACTION OR
PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM THAT ANY SUIT,
LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
          25. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
          26. Issuance by the Company of Additional or Units. The parties hereto
hereby acknowledge that, after the date hereof, the Company may issue additional
Units to certain Persons (the “New Members”) in accordance with the terms of
this Agreement. In connection with any such issuance, the parties hereto agree
that, with the prior written consent of the Majority Common Holders, the Company
may grant (but shall be under no obligation to grant) such New Members rights
substantially similar to the rights granted to the Other Investors hereunder
(provided that, if such grant is made, each such New Member is also subject to
the obligations of the Other Investors hereunder) by causing each such New
Member to execute a joinder to this Agreement substantially in the form of
Exhibit A hereto.
          27. Time of the Essence; Computation of Time. Time is of the essence
for each and every provision of this Agreement. Whenever the last day for the
exercise of any privilege or the discharge or any duty hereunder shall fall upon
a Saturday, Sunday, or any date on which commercial banks in the State of New
York are authorized to be closed, the party having such privilege or duty may
exercise such privilege or discharge such duty on the next succeeding day which
is a regular business day.
* * * * *

29



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Fourth
Amended and Restated Securityholders Agreement as of the date first above
written.

            COMPANY:

DIAMOND RESORTS PARENT, LLC
      By:   /s/ David F. Palmer         Name:   David F. Palmer        Title:  
President and Chief Financial Officer        CDP:

CLOOBECK DIAMOND PARENT, LLC
      By:   /s/ Stephen J. Cloobeck         Name:   Stephen J. Cloobeck       
Title:   Sole Manager        GUGGENHEIM:

DRP HOLDCO, LLC
      By:   /s/ Zachary D. Warren         Name:   Zachary D. Warren       
Title:   Authorized Person   

[signature pages continue]
[Signature Page to Fourth Amended and Restated Securityholders Agreement]

 



--------------------------------------------------------------------------------



 



                  1818 PARTNERS:

1818 PARTNERS, LLC    
 
           
 
  By:   Chautauqua Management, LLC    
 
  Its:   Member    
 
           
 
  By:   /s/ David F. Palmer
 
Name: David F. Palmer    
 
      Title:   Sole Manager    

[signature pages continue]
[Signature Page to Fourth Amended and Restated Securityholders Agreement]

 



--------------------------------------------------------------------------------



 



                  SILVER ROCK ENTITIES:

SILVER ROCK FINANCIAL LLC    
 
           
 
  By:   /s/ Jeff Green
 
Jeff Green    
 
  Its:   Authorized Signatory    
 
                IN — FP1 LLC    
 
           
 
  By:   /s/ Jeff Green    
 
           
 
      Jeff Green    
 
  Its:   Authorized Signatory    
 
                BDIF LLC    
 
  By:   /s/ Jeff Green    
 
           
 
      Jeff Green    
 
  Its:   Authorized Signatory    
 
                CM — NP LLC    
 
           
 
  By:   /s/ Jeff Green    
 
           
 
      Jeff Green    
 
  Its:   Authorized Signatory    

[signature pages continue]
[Signature Page to Fourth Amended and Restated Securityholders Agreement]

 



--------------------------------------------------------------------------------



 



                  WELLINGTON PURCHASERS:

THE HARTFORD GROWTH OPPORTUNITIES FUND

By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
      Title: Vice President & Counsel    
 
                HARTFORD GROWTH OPPORTUNITIES HLS FUND

By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:  Vice President & Counsel    
 
                QUISSETT INVESTORS (BERMUDA) L.P.

By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:  Vice President & Counsel    
 
                QUISSETT PARTNERS, L.P.

By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:  Vice President & Counsel    

[signature pages continue]
[Signature Page to Fourth Amended and Restated Securityholders Agreement]

 



--------------------------------------------------------------------------------



 



                  THE HARTFORD CAPITAL APPRECIATION FUND

By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
      Title: Vice President & Counsel    
 
                BAY POND PARTNERS, L.P.

By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:  Vice President & Counsel    
 
                BAY POND INVESTORS (BERMUDA) L.P.

By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:  Vice President & Counsel    

[Signature Page to Fourth Amended and Restated Securityholders Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF JOINDER TO
FOURTH AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT
          THIS JOINDER to the Fourth Amended and Restated Securityholders
Agreement, dated as of July 21, 2011, by and among Diamond Resorts Parent, LLC,
a Nevada limited liability company (the “Company”) and certain securityholders
of the Company (the “Agreement”), is made and entered into as of _________ by
and between the Company and _________________ (“Holder”). Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the
Agreement.
          WHEREAS, Holder has acquired certain Common Units from _____________
and the Agreement and/or the Company require Holder, as a holder of such Common
Units, to become a party to the Agreement, and Holder agrees to do so in
accordance with the terms hereof.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Joinder hereby agree as
follows:
               (A) Agreement to be Bound. Holder hereby agrees that upon
execution of this Joinder, it shall become a party to the Agreement and shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
the Agreement as though an original party thereto and shall be deemed a [CDP
Investor/Wellington Investor/Guggenheim Investor/Silver Rock Investor] and an
Equityholder for all purposes thereof. In addition, Holder hereby agrees that
all Units held by Holder shall be deemed Equityholder Units for all purposes of
the Agreement.
               (B) Successors and Assigns. Except as otherwise provided herein,
this Joinder shall bind and inure to the benefit of and be enforceable by the
Company and its successors, heirs and assigns and Holder and any subsequent
holders of Equityholder Units and the respective successors, heirs and assigns
of each of them, so long as they hold any Equityholder Units.
               (C) Counterparts. This Joinder may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
               (D) Notices. For purposes of Section 19 of the Agreement, all
notices, demands or other communications to the Holder shall be directed to:
[Name]
[Address]

 



--------------------------------------------------------------------------------



 



               (E) Governing Law. This Joinder shall be governed by and
construed in accordance with the laws of the State of Nevada, without giving
effect to any rules, principles or provisions of choice of law or conflict of
laws.
               (F) Descriptive Headings. The descriptive headings of this
Joinder are inserted for convenience only and do not constitute a part of this
Joinder.
* * * * *

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Joinder to
the Fourth Amended and Restated Securityholders Agreement as of the date set
forth in the introductory paragraph hereof.

            DIAMOND RESORTS PARENT, LLC
      By:           Name:           Title:           [HOLDER]
      By:           Name:           Title:        

 